I am of the opinion that the writ of mandamus should be granted.
In City of Muskegon Heights v. Danigelis, 253 Mich. 260
(73 A.L.R. 696), this court said with regard to the issuance of such calamity bonds under 1 Comp. Laws 1929, § 2231:
"If the term 'calamity' is held to point solely to a disaster or catastrophe occasioning human distress, and, therefore, to exclude relief of acute misery arising from want occasioned by lack of employment, then the bonds are invalid. * * * We hold the term, as employed in the statute, is not limited to distress occasioned by physical forces, but extends to an overwhelming adversity, such as widespread inability to obtain employment and distress occasioned thereby."
Plaintiff's claim that the conditions in the municipality constitute a "calamity," as such has been defined by this court, is not denied.
The statute, above mentioned, provides for the issuance of such calamity bonds "even if such loan would cause the indebtedness of the city to exceed the limit fixed in its charter."
On October 1, 1931, bonds were issued by the municipality to the amount of $275,000 for relief from the unemployment and consequent distress at that time. The municipality refunded its entire bonded debt by the issue of refunding bonds dated September 1, 1933, payable 30 years from date thereof, and the outstanding bonds, including the calamity bonds, were exchanged for a like amount of refunding bonds. Later, the city again refunded its entire bonded debt by the issuance of refunding bonds *Page 403 
dated August 1, 1936, and payable serially on September first of each year from 1937 to 1963, inclusive.
The city charter provides that the net bonded indebtedness of the municipality shall not exceed 8 per cent. of the assessed value of all the real and personal property in the city.
The charter provides that "in case of fire, flood or other calamity, the council may borrow * * * a sum not to exceed one-fourth of one per centum. of the assessed valuation of all real and personal property in the city, * * * even if such loan would cause the indebtedness of the city to exceed the limit fixed in this charter."
The proposed bond issue of $125,000 does not exceed the limit set by the charter of the city for the issuance of calamity bonds, although if the previous issue of $275,000 be added, the total of the two issues would exceed the charter limit for the issuance of calamity bonds.
The emergency bonds dated October 1, 1931, have lost their identity as such by the refunding of the debt in 1933 and 1936. The new bonds were exchanged for the calamity bonds with different rates of interest. The latter issue of bonds was payable serially on September 1st of each year from 1937 to 1963, inclusive, instead of the 3-year period provided for in the calamity bonds. The issuance of the redemption bonds evidenced a new and different obligation of contract as to rate of interest and period of redemption.
While the statute provides that the municipality, in case of calamity, may borrow a "sum" rather than "sums," it would seem that this provision would not limit the city in the issuance of calamity bonds for only one calamity. The statutory provision *Page 404 
should be construed to limit the sum to be borrowed in case of the occurrence of any one of the events enumerated, "fire, flood or other calamity," to one-fourth of one per cent. of the assessed value even if each loan causes an indebtedness in excess of 8 per cent. of the total valuation, as set by the city charter.
The fact that a disastrous fire occurs one year occasioning great public peril, should not preclude a municipality from the issuance of such bonds in case a flood should occur the ensuing year, occasioning similar public peril. As indicative of such intent and because of this supreme consideration for the peace, health and safety of the population and to protect them from widespread dangers and calamities, the statute provides for extreme measures in extreme cases, whatever and whenever the occasion, rather than the limitation of such assistance to one calamity in every five-year period, regardless of how many perils occur within that time. Whenever a great public calamity occurs, endangering the lives and the livelihood of the citizens, and occasioning misery and danger to the people, the municipality has the right to issue calamity bonds for the safety of its people. As was said in a somewhat similar regard in City of Muskegon Heights v. Danigelis, supra:
"This construction rightly accords to the members of the legislature humanitarian intent."
BUSHNELL, J., concurred with McALLISTER, J. *Page 405